QUESTION:
May beer be sold for on-the-premises consumption at any location within the boundaries of the University of South Florida other than the rathskeller, under Ch. 71-671, Laws of Florida?
SUMMARY:
Under Ch. 71-671, Laws of Florida, the rathskeller is the only place within the boundaries of the campus of the University of South Florida at which beer may be sold for on-the-premises consumption.
Chapter 71-671, Laws of Florida, amended Ch. 67-1480, Laws of Florida, as amended by Ch. 69-1131, Laws of Florida. The 1969 amendatory act was the subject of an opinion by my predecessor in office. In that opinion, AGO 069-102, he stated that the purpose of Ch. 69-1131 "was to make clear that this prior special act (Ch. 67-1480, Laws of Florida) was to apply to all vendors on the campus as well as those within 2500 feet of its boundaries, except vendors of beer and wine for off-premises consumption," and concluded that "the act prohibits the establishment of such a rathskeller in which alcoholic beverages, even limited to beer and wine, are sold for consumption on the premises."
The effect of Ch. 71-671 was to delete the proviso in ss. 1 and 2 of Ch. 69-1131, supra, which proviso read:
". . . provided, however, this exception shall not be construed to authorize the location of any place for the sale of alcoholic beverages within the boundaries of the campus of the University of South Florida."
and to substitute in its place the following language:
"This section shall not be construed to prohibit the issuance or transfer of a license for the sale of beer in the University of South Florida Rathskeller located inside the boundaries of the campus of the University of South Florida."
It would seem clear from the language quoted above that the intent of the legislature in amending Ch. 69-1131, supra, was to authorize the sale of beer at a single authorized place within the boundaries of the campus of the University of South Florida. The title of the amending act, which states that it is to amend the prior special acts in order to authorize "the sale of beer for on-the-premises consumption in a duly authorized location within the boundaries of the campus of the University of South Florida," supports this interpretation.